DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a preparation method for an invisible ink, comprising steps of S1: preparing PS microspheres by micro-emulsification: dissolving PS particles in a toluene solution to obtain a PS-toluene solution having a content of the PS of 1% by mass fraction, and adding a single fluorescent dye anthracene to obtain a PS-toluene @ anthracene fluorescent solution having a content of the dye of 0.1% by mass fraction; S2: adding an aqueous solution of SDS in the solution obtained in S1 and mixing, to obtain a system to be ultrasonically emulsified: and S3: ultrasonically emulsifying the solution obtained m S2 and completely volatilizing the toluene. The prior art does teach similar fluorescent inks and methods (see Nguyen et al. US 2005/0103424). The prior art also teaches medical wristbands with invisible inks (see Minowa JP 2006130664A). However, there is no teaching or suggestion available to modify the prior art to arrive at the instantly claimed invention. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734